DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-30) in the reply filed on December 2, 2020 is acknowledged.
Claim 32 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2020.
It is noted that Applicant states that claim 32 must be examined if claim 1 is found to be allowable since that claim depends from claim 1 (Remarks, page 2). This is not correct because claim 32 does not, in fact, depend from claim 1. The preamble of claim 32 states that the claimed apparatus is “for performing the method of claim 1,” but this does not the claim 32 a dependent claim since it is only a statement of intended use that does not refer back to another claim and further limit that claim as is required for a dependent claim per 37 CFR 1.75(c).

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	Applicant’s submission of an Information Disclosure Statement (IDS) on December 27, 
Foreign citation AB (JP-2008-520232 A) on the IDS filed on December 15, 2020 has not been considered because the concise statement of relevance required by 37 CFR 1.98(a)(3)(i) has not been provided. The IDS and its accompanying transmittal letter state that an English language abstract has been provided for this reference, but the provided abstract is in French. Accordingly, this citation has been lined through. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Specification
5.	The abstract is objected to because it is longer than 150 words. As discussed in MPEP 608.01(b), the abstract should generally not exceed 150 words. 
	The specification is also objected to because of the following minor informality. Amending the specification to include a section heading (e.g., “Brief Description of the Drawings”) for the section on pages 22-23 that describes the drawings is suggested. 
	As well, the specification is objected to because it fails to disclose the subject matter of original claim 29 (i.e., that the hairpin comprises 5 to 10 base pairs). As discussed in MPEP 2163.06 III, “[I]f an application as originally filed contains a claim disclosing material not disclosed in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter.” As discussed in this portion of the MPEP, such an 

Nucleotide and/or Amino Acid Sequence Disclosures
6.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF.

Required response - Applicant must provide:

A "Sequence Listing" part of the disclosure, as described above in item 1); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above,  Applicant must also provide:
A CRF; and
A statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

Claim Objections
7.	Claim 1 is objected to because “single stranded” in step (a) should be hyphenated. As well, the word “and” should be inserted at the end of step (c). Further, replacing “which extension” in step (c) with “wherein extension” is suggested.
	Claim 11 is objected to because it appears that “DNA Polymerase I” was intended for “DNA Polymerase”.
	Claim 15 is objected to because of the following informality: the words “the enzyme” should be replaced with “the thermolabile enzyme” to maintain consistency with claim 14.
	Claim 17 is objected to because “double stranded” in line 2 should be hyphenated. 
	Claim 30 is objected to because the word “of” should be inserted after the word “range” in line 3.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 2, 5-11, 16-17, 19-20, 25-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Maples et al. (US 2009/0017453 A1; IDS reference) as evidenced by NEB’s “The Effect of Various Temperatures on Nicking Endonucleases” and in view of Wang et al. (Molecules 2015; 20: 6048-6059).1
	The instant claims are drawn to a method for amplifying a target nucleic acid that comprises nicking and polymerase-mediated extension. The method is not isothermal and includes a step of reducing the temperature by at least 2°C during the amplification process.
	Regarding claim 1, Maples discloses a nucleic acid amplification method that comprises nicking and polymerase-mediated extension (see, e.g., Fig. 1 & paras. 14-15; see paras. 75-76, 86-89, 91-95, 97-98, and 100-120 for a detailed description of the method). More specifically, the method of Maples comprises the following steps:
	(a) mixing a target nucleic acid with complementary single-stranded primers under conditions that permit hybridization of the primers to the target nucleic acid formation of a 
	(b) causing a nick at each of the nicking sites in the duplex (Fig. 1B; see also para. 109); 
	(c) using a polymerase to extend the nicked strands to form newly synthesized nucleic acid and recreate the nicking sites (Fig. 1B; see also para. 109); and 
	(d) repeating steps (b) and (c) to generate multiple copies of the newly synthesized nucleic acid (Fig. 1B and para. 109).
	Regarding claim 2, Maples teaches that the target nucleic acid may be double-stranded (i.e., comprise two complementary nucleic acid strands) (see, e.g., para. 76). The reference also teaches that the primers used in the method comprise a forward primer and reverse primer, each of which is complementary to one of the target nucleic acid strands and which are oriented toward one another (see, e.g., Fig. 1 as well as paras. 100-102 and 107-109). 
	Regarding claim 5, Maples teaches that steps (a)-(d) of the method may be performed in the same reaction vessel, with steps (b)-(d) being performed substantially immediately after step (a) (see, e.g., paras. 107-114 and 118-119).
	Regarding claim 6, Maples teaches that steps (a)-(d) may occur at a temperature between 54-60°C or 55-59°C (paras. 111, 119, and 133-135). These ranges are considered to anticipate the claimed range of 58-60°C per the guidance set forth in MPEP 2131.03 II.  
	Regarding claims 7 and 8, Maples teaches that the method may include a step of detecting the amplification product (see, e.g., para. 120; see also para. 21). The detection may comprise the use of a molecular beacon, a fluorescent dye, lateral flow capture with a labeled probe, or an enzyme that catalyzes an electrochemical reaction (paras. 21 and 33).

	Regarding claims 10 and 11, Maples teaches that the disclosed methods may use multiple polymerases and/or multiple nicking enzymes (see, e.g., paras. 14, 20, 26, 90, and 92). Each of these enzymes necessarily has an optimum temperature. As well, the designations “first” and “second” are arbitrary and do not require, for example, a “first” polymerase or nicking enzyme to be used in the method before a “second” polymerase or nicking enzyme. As to the polymerases, Maples discloses many suitable polymerases in Table 1 on pp. 7-8. These polymerases include polymerases that have a high temperature optimum (e.g., Taq or Tth) as well as polymerases that have a lower temperature optimum (e.g., phi29, T4, T7, and the Klenow fragment of DNA polymerase I). As to the nicking enzymes, Maples also discloses a large number of suitable nicking enzymes in Table 2 on p. 8. As evidenced by NEB’s “Effect of Various Temperatures on Nicking Endonucleases,” at least two of the nicking enzymes in Table 2 of Maples have different temperature optimums. For example, Nt.BstNBI clearly has a different temperature optimum than Nt.CviPII.
	Regarding claim 16, Maples describes using reverse transcriptase to generate cDNA from an RNA target nucleic acid (see, e.g., para. 90). 
	Regarding claim 19, Maples teaches that the primer(s) may contain a modified nucleotide (para. 106).
	Regarding claim 20, Maples teaches that the 3’ end of the primer(s) may contain a blocking group, which may be a modified nucleotide (e.g., phosphorothioate, peptide nucleic acid, or a nucleotide derivative lacking a 3’ hydroxyl) (para. 106). Since the reference also 
	Maples is not anticipatory because the disclosed amplification method is isothermal (see, e.g., paras. 111 and 119) and does not include the temperature reduction step recited in independent claim 1. 
	Wang, though, discloses an isothermal loop-mediated amplification (LAMP) method that includes a step of reducing the temperature of the reaction multiple times during the course of the reaction (see page 6052; see also section 3.5 on page 6055). As can be seen in these portions of Wang, each temperature reduction step reduces the temperature by 2°C, and the total temperature reduction that occurs during the amplification reaction is 6°C. The individual temperature reductions and the total temperature reduction lie within the range of “at least 2°C during the amplification process” recited in claim 1. The total temperature reduction of 6°C also lies close to the range of 8-20°C recited in claim 30. Wang teaches that the disclosed “Touchdown LAMP” method offers increased sensitivity and specificity compared to conventional LAMP (abstract and Tables 3 and 4 on pages 6052 and 6053; see also page 6056). 
	Further regarding claims 25 and 26, the Touchdown LAMP method disclosed in Wang does not include returning to a predetermined temperature or returning to the temperature at which the initial primer hybridization was conducted (see page 6052).
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to include a temperature reduction (i.e., touchdown process) as described in Wang when practicing the isothermal amplification method disclosed in Maples. The ordinary artisan would have been motivated to do so to improve the method of Maples in the same way disclosed by Wang (i.e., improved sensitivity and specificity) in a different isothermal prima facie obvious.
	Further regarding claim 6, as noted above the ranges disclosed in Maples are considered to disclose the claimed temperature range with sufficient specificity for anticipation. Nevertheless, it is also noted that, as discussed in MPEP 2144.05 I, in the absence of unexpected results, a prima facie case of obviousness exists when the prior art discloses a range that overlaps with a claimed range. In this case, the ranges of 54-60°C and 55-59°C disclosed in Maples  overlap with the claimed range of 58-60°C, and no evidence of unexpected results has been presented with respect to the claimed range. This is sufficient to establish a prima facie case of obviousness for the method of claim 6.  
Further regarding claim 17, as noted above Maples teaches using reverse transcriptase to generate cDNA from an RNA target (para. 90). The reference does not explicitly teach that double-stranded cDNA is generated, but this would necessarily occur in a reaction conducted using a polymerase with both reverse transcriptase and polymerase activity (e.g., one of the polymerases disclosed in para. 90 of Maples). As well, since Maples teaches that DNA:DNA hybrids are more useful than RNA:DNA hybrids in the disclosed methods (para. 153), the ordinary artisan would have been motivated to make double-stranded cDNA from RNA for use in the disclosed methods. The ordinary artisan would have had a reasonable expectation of prima facie obvious.
Finally, further regarding claim 30, as noted above, Wang discloses a value for the temperature reduction (6°C) that lies close to the claimed range of 8-20°C. As well, no evidence of unexpected results with respect to the claimed range has been presented. As discussed in MPEP 2144.05 I, this is sufficient to establish a prima facie case of obviousness for the claimed range. Thus, the method of claim 30 is prima facie obvious. 
		
11.	Claims 1-11, 16-17, 19-20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Maples et al. (US 2009/0017453 A1; IDS reference) as evidenced by NEB’s “The Effect of Various Temperatures on Nicking Endonucleases” and in view of Lee et al. (US 2012/0208192 A1).2
	The instant claims are drawn to a method for amplifying a target nucleic acid that comprises nicking and polymerase-mediated extension. The method is not isothermal and includes a step of reducing the temperature by at least 2°C during the amplification process.
	Regarding claim 1, Maples discloses a nucleic acid amplification method that comprises nicking and polymerase-mediated extension (see, e.g., Fig. 1 & paras. 14-15; see paras. 75-76, 86-89, 91-95, 97-98, and 100-120 for a detailed description of the method). More specifically, the method of Maples comprises the following steps:
	(a) mixing a target nucleic acid with complementary single-stranded primers under conditions that permit hybridization of the primers to the target nucleic acid formation of a 
	(b) causing a nick at each of the nicking sites in the duplex (Fig. 1B; see also para. 109); 
	(c) using a polymerase to extend the nicked strands to form newly synthesized nucleic acid and recreate the nicking sites (Fig. 1B; see also para. 109); and 
	(d) repeating steps (b) and (c) to generate multiple copies of the newly synthesized nucleic acid (Fig. 1B and para. 109).
	Regarding claim 2, Maples teaches that the target nucleic acid may be double-stranded (i.e., comprise two complementary nucleic acid strands) (see, e.g., para. 76). The reference also teaches that the primers used in the method comprise a forward primer and reverse primer, each of which is complementary to one of the target nucleic acid strands and which are oriented toward one another (see, e.g., Fig. 1 as well as paras. 100-102 and 107-109). 
	Regarding claim 5, Maples teaches that steps (a)-(d) of the method may be performed in the same reaction vessel, with steps (b)-(d) being performed substantially immediately after step (a) (see, e.g., paras. 107-114 and 118-119).
	Regarding claim 6, Maples teaches that steps (a)-(d) may occur at a temperature between 54-60°C or 55-59°C (paras. 111, 119, and 133-135). These ranges are considered to anticipate the claimed range of 58-60°C per the guidance set forth in MPEP 2131.03 II.  
	Regarding claims 7 and 8, Maples teaches that the method may include a step of detecting the amplification product (see, e.g., para. 120; see also para. 21). The detection may comprise the use of a molecular beacon, a fluorescent dye, lateral flow capture with a labeled probe, or an enzyme that catalyzes an electrochemical reaction (paras. 21 and 33).

	Regarding claims 10 and 11, Maples teaches that the disclosed methods may use multiple polymerases and/or multiple nicking enzymes (see, e.g., paras. 14, 20, 26, 90, and 92). Each of these enzymes necessarily has an optimum temperature. As well, the designations “first” and “second” are arbitrary and do not require, for example, a “first” polymerase or nicking enzyme to be used in the method before a “second” polymerase or nicking enzyme. As to the polymerases, Maples discloses many suitable polymerases in Table 1 on pp. 7-8. These polymerases include polymerases that have a high temperature optimum (e.g., Taq or Tth) as well as polymerases that have a lower temperature optimum (e.g., phi29, T4, T7, and the Klenow fragment of DNA polymerase I). As to the nicking enzymes, Maples also discloses a large number of suitable nicking enzymes in Table 2 on p. 8. As evidenced by NEB’s “Effect of Various Temperatures on Nicking Endonucleases,” at least two of the nicking enzymes in Table 2 of Maples have different temperature optimums. For example, Nt.BstNBI clearly has a different temperature optimum than Nt.CviPII.
	Regarding claim 16, Maples describes using reverse transcriptase to generate cDNA from an RNA target nucleic acid (see, e.g., para. 90). 
	Regarding claim 19, Maples teaches that the primer(s) may contain a modified nucleotide (para. 106).
	Regarding claim 20, Maples teaches that the 3’ end of the primer(s) may contain a blocking group, which may be a modified nucleotide (e.g., phosphorothioate, peptide nucleic acid, or a nucleotide derivative lacking a 3’ hydroxyl) (para. 106). Since the reference also 
	Maples is not anticipatory because the disclosed amplification method is isothermal (see, e.g., paras. 111 and 119) and does not include the temperature reduction step recited in independent claim 1. 
	Lee, though, discloses an amplification method that includes a step of changing the temperature of the reaction away from a predetermined temperature and allowing the reaction mixture to return to the predetermined temperature at least once during the course of the amplification reaction (abstract and para. 13). The temperature change may be up to 15°C (abstract and para. 15), and the change may be a reduction in temperature (para. 15). The reference also discloses a range for the temperature oscillation of 2-10°C (para. 15) in addition to disclosing specific examples of temperature reductions of 5°C and 3°C (Example 2 on page 6). These ranges overlap with the ranges recited in claims 1, 3, and 30, and the specific temperature reductions disclosed in Example 2 lie within the range recited in claim 1. Lee further teaches that the temperature oscillation step improves the “overall time to completion and signal-to-noise of the assay” (para. 14) and additionally teaches that temperature reduction “may promote binding or annealing of reaction components” (para. 15).
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to include a temperature reduction step as described in Lee when practicing the method disclosed in Maples. The ordinary artisan would have been motivated to do so to improve the isothermal amplification method of Maples in the same way disclosed by Lee in a different isothermal amplification assay. That is, the ordinary artisan would have been motivated to include the temperature reduction step disclosed in Lee to obtain the disclosed 
	Further regarding the ranges recited in claims 1, 3, and 30, as noted above, the prior art of Lee discloses overlapping ranges. As well, no evidence of unexpected results with respect to the claimed ranges has been presented. As discussed in MPEP 2144.05 I, this is sufficient to establish a prima facie case of obviousness for the claimed ranges. 
	Thus, the instant claims 1-3, 5, 7-11, 16, 19-20, and 30 are prima facie obvious.
	Further regarding claim 4, Lee also teaches that the “the necessary temperature oscillations can be achieved in for example less than two minutes, such as less than one minute, and suitably in less than 30 seconds, for example over 5-10 seconds” (para. 18). When this disclosure is combined with the range of 2-10°C disclosed in Lee for the amount of temperature reduction, the resulting range of temperature reduction rates overlaps with the claimed range. As well, no evidence of unexpected results has been presented with respect to the claimed range. Since this is sufficient to establish a prima facie case of obviousness per MPEP 2144.05 I, the method of claim 4 is prima facie obvious. 
	Further regarding claim 6, as noted above the ranges disclosed in Maples are considered to disclose the claimed temperature range with sufficient specificity for anticipation. Nevertheless, it is also noted that, as discussed in MPEP 2144.05 I, in the absence of unexpected results, a prima facie case of obviousness exists when the prior art discloses a range that overlaps with a claimed range. In this case, the ranges of 54-60°C and 55-59°C disclosed in Maples  overlap with the claimed range of 58-60°C, and no evidence of unexpected results has been prima facie case of obviousness for the method of claim 6.  
	Further regarding claim 17, as noted above Maples teaches using reverse transcriptase to generate cDNA from an RNA target (para. 90). The reference does not explicitly teach that double-stranded cDNA is generated, but this would necessarily occur in a reaction conducted using a polymerase with both reverse transcriptase and polymerase activity (e.g., one of the polymerases disclosed in para. 90 of Maples). As well, since Maples teaches that DNA:DNA hybrids are more useful than RNA:DNA hybrids in the disclosed methods (para. 153), the ordinary artisan would have been motivated to make double-stranded cDNA from RNA for use in the disclosed methods. The ordinary artisan would have had a reasonable expectation of success since methods for making double-stranded DNA from RNA were routine and conventional in the art. Thus, the method of claim 17 is prima facie obvious.

12.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maples et al. (US 2009/0017453 A1; IDS reference) as evidenced by NEB’s “The Effect of Various Temperatures on Nicking Endonucleases” and in view of Lee et al. (US 2012/0208192 A1) and further in view of Ehses et al. (Journal of Biochemical and Biophysical Methods 2005; 63: 170-186), Picataggio et al. (US 2012/0077252 A1), and Au-Young et al. (US 2002/0025555 A1).3
	As discussed above, the teachings of Maples as evidenced by NEB’s “The Effect of Various Temperatures on Nicking Endonucleases” and in view of Lee render obvious the methods of claims 1-11, 16-17, 19-20, and 30.

	As well, regarding claim 13, neither Maples nor Lee teaches or suggests that the temperature of the amplification reaction is reduced to a temperature at or below the optimum temperature of the second polymerase and/or second nicking enzyme.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to modify the method suggested by Maples and Lee to include an initial denaturation step at, for example, 95°C. (As evidenced by NEB’s “The Effect of Various Temperatures on Nicking Endonucleases,” this temperature is higher than the optimum of many of the nicking endonucleases disclosed in Table 2 of Maples.) Ehses provides motivation to include this initial denaturation step since the teachings of that reference indicate that an initial denaturation step may be included in a nicking amplification method that is highly similar to the method of Maples (see section 2.1.3 on pp. 175-176). The ordinary artisan would have had a reasonable expectation of success since the method of Maples can be conducted in a conventional, programmable thermocycler.
	It also would have been prima facie obvious for the ordinary artisan to modify the amplification method suggested by Lee in view of Maples and further in view of Ehses to further 
	Thus, the methods of claims 12 and 13 are prima facie obvious. 

13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maples et al. (US 2009/0017453 A1; IDS reference) as evidenced by NEB’s “The Effect of Various Temperatures on Nicking Endonucleases” and in view of Lee et al. (US 2012/0208192 A1) and further in view of Vaughn & McCarthy (Nucleic Acids Research 1998; 26: 810-815; “Vaughn” below).
	Claim 14 depends from claim 1 and requires the method to further include a step of contacting the mixture obtained by performance of the method with a thermolabile enzyme that degrades nucleic acid at a temperature at which the thermolabile enzyme is substantially active. 
	The teachings of Maples as evidenced by NEB’s “The Effect of Various Temperatures on Nicking Endonucleases” and in view of Lee render obvious the methods of claims 1-11, 16-17, 19-20, and 30, but they do not teach or suggest the requirements of claim 14.
E. coli uracil DNA glycosylase (UDG) (abstract and pp. 810-811; see also Fig. 1 on p. 812). The reference describes the method as offering “simplicity, specificity, versatility and flexibility” (abstract; see also p. 815). Vaughn also teaches that the method is “an attractive candidate for both small and large scale application in mutation detection and genome analysis” (abstract; see also p. 815).
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to further include a step of incubating the mixture resulting from conducting the amplification reaction suggested by Maples in view of Lee with the thermolabile enzymes (Exonuclease I and E. coli uracil-DNA glycosylase (UDG)) taught by Vaughn at a temperature at which the thermolabile enzymes are active (i.e.., 37°C – see p. 811 of Vaughn). The ordinary artisan would have been motivated to do so to obtain the ability to use the method suggested by Maples in view of Lee for mutation detection with an assay described as sensitive, specific, versatile, and flexible and would have had a reasonable expectation of success since Vaughn describes how to generate suitable amplification products and use ExoI and UDG post-amplification for mutation detection (pp. 810-812). The ordinary artisan also would have reasonably expected the post-amplification mutation detection steps described by Vaughn to work with an isothermal amplification product provided that the products contain primer-incorporated uracils for UDG-mediated degradation. Thus, the method of claim 14 is prima facie obvious.

15 is rejected under 35 U.S.C. 103 as being unpatentable over Maples et al. (US 2009/0017453 A1; IDS reference) as evidenced by NEB’s “The Effect of Various Temperatures on Nicking Endonucleases” and in view of Lee et al. (US 2012/0208192 A1) and further in view of Vaughn & McCarthy (Nucleic Acids Research 1998; 26: 810-815; “Vaughn” below) and further in view of Lanes et al. (US 2002/0155573 A1).
Claim 15 depends from claim 14 and requires the thermolabile enzyme to be cod uracil DNA glycosylase (UDG) or Antarctic thermolabile UDG.
	As discussed above, the teachings of Maples as evidenced by NEB’s “The Effect of Various Temperatures on Nicking Endonucleases” and in view of Lee and further in view of Vaughn render obvious the method of claim 14.
	Regarding claim 15, as discussed above, Vaughn suggests that the thermolabile enzyme is UDG, but the UDG is from E. coli rather than the cod UDG or Antarctic thermolabile UDG (see page 811).
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to substitute the E. coli UDG suggested by Vaughn with cod UDG. Lanes teaches that cod UDG can be used to cleave uracils and also has the advantage of being able to be completely irreversibly inactivated by heated above about 60°C (see, e.g., the abstract and paras. 2-5, 8, and 33). The ordinary artisan would have been motivated to substitute cod UDG for E. coli UDG when practicing the method suggested by Maples in view of Lee and Vaughn to obtain the ability to more easily and completely inactivate the UDG after use. The ordinary artisan would have had a reasonable expectation of success since Lanes described how to obtain the enzyme (Example 1 on pp. 3-4) in addition to describing its properties (see, e.g., paras. 67-78).
prima facie obvious to substitute art-recognized equivalents known to be useful for the same purpose or to select a known material based on its suitability for the intended purpose. In this case, the teachings of Lanes indicate that, like E. coli UDG, cod UDG is suitable for the purpose of cleaving uracils in double-stranded DNA, and no evidence of unexpected results has been presented. This is sufficient to establish a prima facie case of obviousness per MPEP 2144.06 and 2144.07.
	Thus, the method of claim 15 is prima facie obvious.

15.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Maples et al. (US 2009/0017453 A1; IDS reference) as evidenced by NEB’s “The Effect of Various Temperatures on Nicking Endonucleases” and in view of Lee et al. (US 2012/0208192 A1) and further in view of Cheung & Nelson (Proceedings of the National Academy of Sciences, USA 1996: 93: 14676-14679; “Cheung” below).
	As discussed above, the teachings of Maples as evidenced by NEB’s “The Effect of Various Temperatures on Nicking Endonucleases” and in view of Lee render obvious the methods of claims 1-11, 16-17, 19-20, and 30. 
These references do not teach or suggest the pre-amplification or enrichment step required by claim 18.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan practicing the method suggested by Maples in view of Lee to further include a pre-amplification step. Cheung provides motivation to do so by teaching that such a step can be useful for increasing the amount of DNA available for prima facie obvious. 

16.	Claims 21-24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Maples et al. (US 2009/0017453 A1; IDS reference) as evidenced by NEB’s “The Effect of Various Temperatures on Nicking Endonucleases” and in view of Lee et al. (US 2012/0208192 A1) and further in view of Shaffer et al. (US 2015/0104788 A1).
As discussed above, the teachings of Maples as evidenced by NEB’s “The Effect of Various Temperatures on Nicking Endonucleases” and in view of Lee render obvious the methods of claims 1-11, 16-17, 19-20, and 30.	
Regarding claims 21-24, as noted above, Maples teaches that the primer(s) used in the amplification method may contain a modified nucleotide at the 3’ end. 
The reference does not teach that the primer(s) contain a 2’-modified nucleotide as required by claims 21-24, but Shaffer discloses primers for NEAR amplification methods (i.e., the method of Maples) that contain a plurality of 2’-modified nucleotides (see, e.g., paras. 8-14). Shaffer teaches that the 2’-modified nucleotides may be located at or near the 3’ end of the primer(s) (see, e.g., Fig. 1. and para. 11) and additionally teaches that the presence of the 2’-modified nucleotides reduces or eliminates the generation of background products, thereby facilitating real-time quantification of NEAR amplification reactions (paras. 8-14 and 70-71).
Further regarding claim 22, Shaffer teaches that the 2’-modified nucleotide(s) may be 2’-O-methyl nucleotides (para. 11).

Further regarding claim 24, Shaffer teaches that the primers may contain “at least about 5 contiguous 2’-O-methyl modified nucleotides” (para. 11). The reference also teaches that the primer(s) may contain “two or more 2’ modified nucleotides (e.g., 2, 3, 4, 5 or more 2’ modified nucleotides)” (para. 73). These ranges overlap with the claimed range of “up to seven 2’-O-methyl modified nucleotides.” 
Further regarding claims 27 and 28, Shaffer teaches that one or more of the primers may include a self-complementary portion that forms a hairpin structure (para. 75).
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to modify the primers used in the method suggested by Maples in view of Lee to contain a plurality of 2’-modified nucleotides (e.g., 2’-O-methyl nucleotides) at or near the 3’ end as described in Shaffer. Shaffer provides motivation to do so by teaching that the presence of these modified nucleotides reduces or eliminates the generation of background products during the amplification reaction, thereby facilitating real-time detection (paras. 8-14 & 70-71). Shaffer also provides a reasonable expectation of success by describing how to design such primers (see, e.g., para. 73). Thus, the methods of claims 21-23 are prima facie obvious.
Further regarding claim 24, as discussed above, Shaffer discloses ranges that overlap with the claimed range for the number of 2’-O-methyl modified nucleotides in the primers (paras. 11 and 73). As well, no evidence of unexpected results has been presented with respect to the claimed range of “up to seven 2’-O-methyl modified nucleotides.” Per MPEP 2144.05 I, this is sufficient to establish a prima facie case of obviousness for the claimed range. Thus, the method of claim 24 is prima facie obvious.
prima facie obvious for the ordinary artisan practicing the method suggested by Maples in view of Lee to design at least one of the primers such that it contains a self-complementary portion that forms a hairpin. Shaffer provides motivation to do so by teaching that primers with this structure are suitable for use in a NEAR amplification assay (para. 75). As discussed in MPEP 2144.07, it is prima facie obvious to select a known material based on its suitability for the intended purpose in the absence of unexpected results. In this case, the teachings of Shaffer indicate that primers containing a hairpin-forming region are suitable for use in a NEAR amplification assay, and no evidence of unexpected results has been presented. Thus, the methods of claims 27 and 28 are prima facie obvious. 
Further regarding claim 29, it also would have been prima facie obvious to design the hairpin-forming region of the primer(s) suggested by Shaffer such that the hairpin comprises five to ten base pairs. Shaffer teaches that the 5’ end of such primers may contain “a self-complementary region that forms at least part of the stem” (para. 75). The reference also teaches that, in some embodiments, the nicking enzyme recognition region may form part of the stem, whereas in other embodiments, it is mostly located in the loop portion of the stem-loop structure (para. 75). The reference further notes that the target-complementary portion of the primer may include a self-complementary region if desired by the practitioner (para. 75). These teachings of Shaffer indicate that the hairpin-forming region is a matter of design choice with many different options being suitable. Then, since Maples teaches that the total length of NEAR primers may range from 19-40 nucleotides, with 3’ target-complementary portions of the primer ranging from 8-16 nucleotides and the 5’ portion of the primer including a nicking enzyme binding site of five nucleotides and a stabilizing region of 8-11 nucleotides (or longer) (paras. 100-104), the ordinary 

Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18.	Claims 1-9, 16-19, and 27-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22, 24, 27-28, and 31 of copending Application No. 16/956,552.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘552 application overlap in scope with the instant claims and teach or suggest all of their limitations. 
The instant claims are drawn to an amplification method that makes use of nicking and polymerase-mediated extension to amplify a target nucleic acid. The reaction is non-isothermal because it includes a step of reducing the temperature at least 2°C during the amplification process (see independent claim 1).
The claims of the ‘552 application are also drawn to a non-isothermal amplification method that combines nicking and polymerase activity for target nucleic acid amplification (see, e.g., claim 1 of the ‘552 application). This claim contains all of the elements set forth in steps 
The limitations of the instant claims 2 and 5 are recited in claims 2 and 3, respectively, of the ‘552 application. 
The instant claim 4 depends from claim 1 and requires the average rate of temperature reduction during the amplification reaction to be between 0.40 and 3.5°C/min. Claims 10-12 of the ‘552 application suggest that the temperature reduction may range from to about 5°C to about 40°C, and claim 18 of the ‘552 application states that the transition time between the lower and upper temperature is in the range of 0.5 to ten seconds. The rate of temperature increase suggested by these claims in the ‘552 application is higher than the range for the rate of temperature reduction recited in claim 4, but the ordinary artisan would have recognized that the rates of temperature reduction and increase were results-effective variables that could be modified by the practitioner as desired. Accordingly, absent any evidence of unexpected results with respect to the claimed range, the instant claim 4 is not patentably distinct from the claims of the ‘552 application.
The instant claim 6 depends from claim 1 and requires the primer hybridization step to occur at a temperature between 58-60°C. Claims 9 and 11 of the ‘552 application suggest that a temperature within this range is suitable by teaching that the temperature at which the nicking prima facie obvious. As well, as discussed in MPEP 2144.05 II, differences in known results-effective variables, such as temperature, and optimization of such variables is obvious in the absence of unexpected results. In this case, no evidence of unexpected results has been presented, and the ordinary artisan would have recognized the primer hybridization temperature as a results-effective variable. Thus, the instant claim 6 is not patentably distinct from the claims of the ‘552 application. 
The limitations of the instant claims 7 and 8 are recited in claims 4 and 5, respectively, of the ‘552 application. 
The limitations of the instant claim 9 are recited in claim 1 of the ‘552 application. 
The limitations of the instant claims 16-19 are recited in claims 19-22, respectively, of the ‘552 application. 
The limitations of the instant claims 27-29 are recited in claim 28 of the ‘552 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

19.	Claims 20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22, 24, 27-28, and 31 of copending Application No. 16/956,552 in view of Shaffer et al. (US 2015/0104788 A1).
As discussed above, the instant claims 1-9, 16-19, and 27-30 are not patentably distinct from the claims of the ‘552 application.	

Placing the modified nucleotide(s) in the target-complementary portion of the primers would have been prima facie obvious, though, in view of the teachings of Shaffer. In particular, Shaffer discloses primers for NEAR amplification methods (i.e., primers suitable for use in the methods of the ‘552 application) that contain a plurality of 2’-modified nucleotides (see, e.g., paras. 8-14). Shaffer teaches that the 2’-modified nucleotides may be located at or near the 3’ end of the primer(s) (see, e.g., Fig. 1. and para. 11) and additionally teaches that the presence of the 2’-modified nucleotides reduces or eliminates the generation of background products, thereby facilitating real-time quantification of NEAR amplification reactions (paras. 8-14 and 70-71). The ordinary artisan would have recognized from these teachings of Shaffer that it would be desirable to place the 2’ modified nucleotides recited in the claims of the ‘552 application in the target-complementary portion of the primers used in the method recited in the claims of that application to obtain the same benefits of reduced non-specific amplification and real-time detection capability. Thus, the instant claims 20-24 are not patentably distinct from the claims of the ‘552 application in view of Shaffer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
20.	No claims are currently allowable. 
Kutyavin (US 2009/0047678 A1) is cited as a reference of interest. This reference discloses an amplification process that comprises multiple rounds of nicking and polymerase extension (see, e.g., the abstract and Figure 4), but the method is isothermal rather than non-isothermal as required by the instant claims. 
Joneja & Huang (Analytical Biochemistry 2011; 414: 58-69) is also cited as a reference of interest for its discussion of amplification methods that use a nicking enzyme (see page 59).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 New England Biolabs. The Effect of Various Temperatures on Nicking Endonucleases. Available at https://www.neb.com/tools-and-resources/selection-charts/effect-of-various-temperatures-on-nicking-endonucleases. Accessed on February 10, 2021.
        
        2 New England Biolabs. The Effect of Various Temperatures on Nicking Endonucleases. Available at https://www.neb.com/tools-and-resources/selection-charts/effect-of-various-temperatures-on-nicking-endonucleases. Accessed on February 10, 2021.
        3 New England Biolabs. The Effect of Various Temperatures on Nicking Endonucleases. Available at https://www.neb.com/tools-and-resources/selection-charts/effect-of-various-temperatures-on-nicking-endonucleases. Accessed on February 10, 2021.